DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US Provisional Application 62/270,227 field December 21, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/US2016/068038 filed December 21, 2016.
Claim Status
Claims Filing Date
August 1, 2022
Amended
6, 10, 13, 21, 23-25
Cancelled
1-6, 7, 8, 14-20
Pending
6, 9-13, 21-27


	There are two Claim 6’s in the claims filed August 1, 2022. The first Claim 6 is “Canceled” and the second Claim 6 is “Currently Amended”. The references to Claim 6 in this Office Action refer to the “Currently Amended” Claim 6.
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
Tables 1-3, Figs. 1, 3-6, and 12-14 of the specification directed to the “as-cast and heat-treated alloy” referring to the Mg-1.2wt%Zn-0.5wt%Ca (applicant’s specification 4:20-24) or the Mg-1.2wt%Zn-0.5wt%Ca-0.25wt%Mn alloy (applicant’s specification 5:29-30). 
	The applicant persuasively argues the specification clearly indicates the preferred embodiment of the Mg-Zn-Ca-based alloy contains Mg-1.2wt%Zn-0.5wt%Ca (4:22-24, 4:25 to 5:7), which has a Zn/Ca atomic ratio of 1.47 (5:8-10), and the effect of aging 0.5wt% Mn on the ternary Mg-1.2wt%Zn-0.5wt%Ca alloy was investigated (5:29-31), such that the as-cast and heat-treated alloy refers to the Mg-1.2wt%Zr-0.5wt%Ca alloy, and the data reported in Tables 1-3 and Figs. 1, 3-6, and 12-14 are with respect to this alloy composition (Remarks pg. 5 9, pg. 6 paras. 1-2). 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejections are withdrawn due to claim amendment:
Claim 6 lines 11-12 and claim 21 line 3 “optionally additional components”. 
The applicant persuasively argues claims 6 and 21 have been amended to delete “and optionally additional components” (Remarks pg. 7 para. 2).
Claim 23 lines 1-2 “the corrosion rate of the heat-treated alloy is at-least 40% lower than that of the alloy without the heat treatment”.
Claim 24 lines 1-2 “the corrosion rate of the heat-treated alloy is at least 50% lower than that of the alloy without the heat treatment”.
Claim 25 lines 1-2 “the corrosion rate of the heat-treated alloy is 40% to 60% lower than that of the alloy without the heat treatment”.
	The applicant persuasively argues support for the subject matter of claims 23-25 in original claims 4, 17, and 18 (Remarks pg. 7 para. 6).
The following 112(b) rejections are withdrawn due to claim 8 cancellation:
Claim 8 line 2 “patient-specific bone fixation hardware”.
Claim 8 lines 1-2 “the cast alloy is atomized into powder”.
Response to Arguments
112(a)
Applicant's below arguments filed August 1, 2022 (“Remarks”) with respect to the 112(a) rejections have been fully considered but they are not persuasive.
	The applicant argues original claims 1, 2, 6, and 14 describe processes in which production of the patient-specific fixation hardware and heat treatment occur in either order (Remarks pg. 7 para. 1).
The examiner respectfully disagrees. The language of the claim, such as the antecedent basis and claim language, indicates order of the process. The original claims were filed June 20, 2018. Original claim 1 lines 1-2 recite “patient-specific…fixation hardware made of a cast alloy” and line 7 recites “the cast allow is heat-treated.” (Emphasis added.) Original claim 6 line 3 recites “producing patient-specific fixation hardware made of an alloy” and line 8 recites “heat treating the alloy.” (Emphasis added.) Original claim 14 lines 1-2 recite “patient-specific…fixation hardware made of a cast alloy” and line 7 “heat treating the cast alloy” (Emphasis added). In original claims 1, 6, and 14 heat treatment refers back to “the cast alloy” or “the alloy”, which refers back to an alloy that is used to produce patient-specific fixation hardware (i.e. patient-specific fixation hardware). Therefore, original claims 1, 6, and 14 first produce patient-specific hardware then heat treat.
This interpretation is supported by applicant’s specification. For example, 3:15-17 recites that “heat treatment method is a promising post-shaping process for the prepared Mg-Zn-Ca-based alloy” (Emphasis added) and 4:20-21 recites the “alloy is cast and then heat-treated”. There is no teaching in applicant’s specification that after casting and heat-treating the patient-specific bone fixation hardware is produced.
Amended claim 6 incorporates the subject matter of original claims 6-8. Original claims 7 and 8 recite “the alloy is produced by casting” (claim 7 lines 1-2) and “the cast alloy is atomized into powder and patient-specific fixation hardware is produced by 3D-printing” (claim 8 lines 1-3). Therefore, based on the claim language the required order of original claims 6-8 is 1) casting, 2) atomizing, 3) 3D printing patient-specific fixation hardware, 4) heat treating.
According to applicant’s specification, applicant’s invention is directed to a heat treatment method that improves a Mg-Zn-Ca-based alloy’s mechanical properties and biocorrosion properties (applicant’s specification 3:7-10, Emphasis added). As evidenced by Boljanovic (Boljanovic. Metal Shaping Processes: Casting and Molding; Particulate Processing; Deformation Processes; and Metal Removal. Part II Particulate Processing for Metals. 4 Powder Metallurgy. Industrial Press, Inc. 2010. 74-706.) an atomization process involves spraying or smashing molten metal into smaller particles (pg. 83 4.3.1. Atomization). Performing applicant’s process as claimed, produces an alloy by casting, heat treats the alloy, which improves the mechanical and biocorrosion properties, then melts the alloy and atomizes into powder. Melting changes the microstructure and, therefore, properties of the alloy. Finally, the patient-specific bioresorbable Mg based bone fixation hardware is 3D printed. The claimed order does not achieve the desired heat treatment improved mechanical and biocorrosion properties in the final patient-specific bone fixation hardware.
	The applicant argues claim 13 has been amended for clarity (Remarks pg. 7 para. 4).
	The examiner respectfully disagrees. Amended claim 13 lines 1-2 recite “coating the alloy”. The antecedent basis for “the alloy” refers back to claim 6 line 3 “producing an alloy by casting”. In claims 6 and 13 after the alloy is produced then it is, in no particular order, coated with a ceramic coating and heat treated. After coating and heat treating, the alloy is then atomized into powder for 3D-printing of bone fixation hardware. Therefore, in claim 13 the atomized powder is a combination of both the alloy and the ceramic coating, which is not supported by applicant’s specification. Applicant’s specification recites at 7:4-5 “ceramic coating prepared on the heat-treated Mg-Zn-Ca-based alloy” (Emphasis added) and at 5:31 and 6:1-2 the heat-treated alloy “was coated with a biocompatible ceramic coating using a micro arc oxidation (MAO) process for slower and more tailored biocorrosion rates”. Applicant only has support for the ceramic coating being present on a heat-treated alloy. Applicant does not have support for atomizing the ceramic coated alloy, such that the ceramic coating becomes mixed in with the alloy during the atomization process.
Jiang in view of Decker 
Jiang in view of Decker and Wang
Jiang in view of Decker and either one of Lin or Pan
Decker
Decker in view of Wang
Decker in view of Lin or Pan
Applicant’s arguments, see Remarks filed August 1, 2022 pg. 9 para. 4, para. spanning pgs. 12-13, pg. 13 paras. 3, 5, 7, filed August 1, 2022, with respect to Decker, Wang, Jiang, Lin, and Pan have been fully considered and are persuasive.  Therefore, the rejections relying only on Jiang, Decker, Wang, Lin, Pan, and/or Decker have been withdrawn.  
The applicant persuasively argues Decker, Wang, Jiang, Lin, and Pan are silent to atomizing the alloy into powder and producing patient-specific fixation hardware by 3D-printing (Remarks pg. 9 para. 4, para. spanning pgs. 12-13, pg. 13 paras. 3, 4).
Amended claim 1 incorporates the subject matter of previous claims 7 and 8, which was rejected in view of Tandon and Ng. Therefore, in light of claim amendment, the rejections of claim 1 have been amended to be in view of Tandon and Ng.
Tandon and Ng teach the obviousness of using atomized Mg powder (Tandon Procedure Magnesium Alloy Powders and Laser Deposition) for additive manufacturing of bioabsorbable implants (Tandon Background para. 2) such as my selective laser melting (SLM) (Ng Abstract, 2. Magnesium powders for SLM, 4. SLM of magnesium powders) atomized Mg powder has properties applicable for additive manufacturing (Tandon Procedure Magnesium Alloy Powders, Table I) and performing additive manufacturing with Mg alloy fabricates intricate components with near net shaped structure (Tandon Introduction para. 2), including producing fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and the possibility of controlling degradation properties of the Mg bond substitute (Ng 1. Introduction). 
Decker in view of Tandon and Ng
Applicant's arguments filed August 1, 2022 (“Remarks”) with respect to Decker in view of Tandon and Ng have been fully considered but they are not persuasive.
	The applicant argues Decker fails to disclose an atomic ratio of Zn to Ca of 1.2 to 1.47 (Remarks pg. 10 para. 1), the calculated atomic range in Decker broadly encompasses the claimed range, only individual ranges for the quantity of Zn and Ca are taught (Remarks pg. 10 para. 2), and there is no teaching that the atomic ratio of Zn/Ca is a result effective variable for the strength and corrosion rate of the alloy (Remarks pg. 10 para. 3).
In response to applicant's argument that Decker fails to disclosed an atomic ratio of Zn to Ca of 1.2 to 1.47 and recognize the Zn/Ca atomic ratio is a result effective variable for the strength and corrosion rate of the alloy, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In the instant case, Decker teaches 0.85 to 1.4 wt% Zn and 0.2 to 0.5 wt% Ca ([0013], [0020]). This results in a Zn/Ca atomic ratio of 1.0 to 4.3. This overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). Decker also teaches Zn works with Mn to have a synergistic strengthening effect with decreased toxicity threat ([0064], [0066]) where strengthening is a result of short aging times, corrosion is controlled by the phases present for a sufficient useful life in the body ([0063]), and Zn and Ca are essential trace elements in the human body, where Ca accelerates bone growth and Zn deficiency perturbs physiological functions ([0065]). Similarly, applicant’s specification recites limiting the Zn/Ca ratio for optimum corrosion properties and age hardening effect (applicant’s specification 5:8-13). Expected beneficial results are evidence of obviousness of a claimed invention. MPEP 716.02(c)(II).
Evidence to overcome the prima facie case of obviousness, such as establishing unexpected results over the claimed range, has not been presented. MPEP 2144.05(III) and 716.02(d)(II).
	The applicant argues hindsight for calculating the Zn/Ca ratio from the amounts of Zn and Ca described in Decker (Remarks pg. 10 para. 2).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The applicant argues that an atomic ratio of 1.2 to 1.47 exhibits low corrosion rate and good mechanical properties (Remarks pg. 10 para. 4), where the Zn/Ca atomic ratio differentiates the phases (Remarks pg. 10 para. 5), such that Zn/Ca of less than 1.1 to 1.2 forms alpha-Mg+Mg2Ca+Ca2Mg6Zn3, at or above 1.2 forms lamellar eutectic alpha-Mg+Ca2Mg6Zn3 (Remarks pg. 11 para. 1) and Ca2Mg6Zn3 is stable, which results in better mechanical properties (Remarks pg. 11 paras. 2-3), but high loadings of Zn result in excess formation of Ca2Mg6Zn3, which deteriorates corrosion resistance (Remarks pg. 11 para. 4) and suppresses finely dispersed monolayer of GP zones, leading to lower age hardening (Remarks pg. 12 para. 2), and an increased Zn/Ca ratio contracts the phase lattice, leading to phase lattice expansion (Remarks pg. 12 para. 3).
	Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to establish the unexpected results of the mechanical properties and corrosion rate as related to the Zn/Ca ratio has not been presented. Applicant’s data, presented in both the specification and declaration filed October 20, 2021, does not establish unexpected results of the claimed Zn to Ca atomic ratio of 1.2 to 1.47 over the teachings of Decker.
	The claimed range of atomic ratio of Zn/Ca has a lower endpoint of 1.2. The closest data points to this lower endpoint are 1.18 (#1) (i.e. below the claimed lower endpoint) and 1.41 (#2) (i.e. above the claimed lower end point (Declaration para. 12). In the graph that overlaps the corrosion rate data with the micro-Vickers hardness data as related to the Zn/Ca ratio (Declaration para. 20) it can be seen that the corrosion rate for these two Zn/Ca ratios is substantially similar and the error bars in the hardness indicate substantially similar hardness. The corrosion and mechanical properties of these two samples does not establish unexpected results of the claimed lower endpoint of the atomic ratio of Zn/Ca of 1.2.
	The claimed ranges of atomic ratio of Zn/Ca has an upper endpoint of 1.47. The closest data points to this upper endpoint and 1.41 (#2) (i.e. below the claimed upper end point), 1.47 (i.e. the claimed upper endpoint), and 1.80 (#3) (i.e. above the claimed upper end point (Declaration para. 12, applicant’s specification 5:8-9). The data in the declaration and applicant’s specification cannot be compared because of the differences in processing of the samples and the discrepancies with the corrosion rate data (Declaration paras. 11, 14; applicant’s specification 5:14-30).
	The composition of the 1.80 sample (#3) is not commensurate in scope with the claims because it includes 0.17 wt% Mn (Declaration para. 12), whereas the claim requires 0.25 to 0.75 wt% Mn (claim 6 line 11).
	The data presented in applicant’s specification in Tables 1-3, Figs. 1, 3-6, and 12-14 is with respect to the Mg-1.2wt%Zr-0.5wt%Ca alloy (Remarks pg. 5 para. 9, pg. 6 paras. 1-2). This alloy does not include Mn, such that is it not commensurate in scope with the claimed composition that requires 0.25 to 0.75 wt% Mn.
	The hardness data does not appear to exhibit unexpected results. The data is presented with error bars (Declaration para. 20) where the hardness for all the examples (i.e. Zn/Ca ratios ranging from 1.19 to 4.13, Declaration para. 12) overlaps at about 50 to 55 micro-Vickers hardness (Declaration paras. 19, 20) suggesting that the hardness data for all the samples is substantially similar.
	Finally, with respect to the intermetallic phase, evidence to prove the unexpected results of the intermetallic phase for the claimed Zn/Ca atomic ratio has not been presented. It appears that applicant alleges evidentiary sources indicate that a Zn/Ca ratio of more than 1.1-1.2 forms a stable intermetallic compound of Ca2Mg6Zn3 (tau1) (Declaration paras. 23-29). Evidence, such as micrographs commensurate in scope with the claims, showing the structural differences in allows with a Zn/Ca ratio of 1.2 to 1.47 relative to alloys outside of this claimed range to establish unexpected results has not been presented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9-13, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 lines 3-7 “producing an alloy by casting; heat treating the alloy; atomizing the alloy into a powder; and producing the patient-specific bioresorbable Mg based bone fixation hardware from the powder by 3D-printing” fails to comply with the written description requirement. The language of the claim, including the antecedent basis and product form after each step, requires the following order to the claim process: 1) producing an alloy by casting; 2) heat treating the alloy (“the alloy” refers back to an alloy produced by casting); 3) atomizing the alloy into powder (since atomizing changes the alloy into powder, the atomizing necessarily has to occur after heat treating because if atomizing were performed before heat treating then a powder would be performed and “the alloy” could not be heat treated); 4) producing the patient-specific bioresorbable Mg based bone fixation hardware from the powder by 3D-printing”. This order of processing is not supported by applicant’s specification. 
Original claim 6 line 3 filed June 20, 2018 recites “producing patient-specific fixation hardware made of an alloy” and line 8 recites “heat treating the alloy.” (Emphasis added.) Antecedent basis of “the alloy” refers back to an alloy that is used to produce patient-specific fixation hardware (i.e. patient-specific fixation hardware). Therefore, original claim 6 first produces patient-specific hardware then heat treat.
This interpretation is supported by applicant’s specification. For example, 3:15-17 recite that “heat treatment method is a promising post-shaping process for the prepared Mg-Zn-Ca-based alloy” (Emphasis added). Further, 4:20-21 “alloy is cast and then heat-treated”. There is no teaching in applicant’s specification that after casting and heat-treating the patient-specific bone fixation hardware is produced.
Amended claim 6 incorporates the subject matter of original claims 6-8. Original claims 7 and 8 recite “the alloy is produced by casting” (claim 7 lines 1-2) and “the cast alloy is atomized into powder and patient-specific fixation hardware is produced by 3D-printing” (claim 8 lines 1-3). Therefore, based on the claim language the required order of the claims is 1) casting, 2) atomizing, 3) 3D printing patient-specific fixation hardware, 4) heat treating.
According to applicant’s specification, applicant’s invention is directed to a heat treatment method that improves a Mg-Zn-Ca-based alloy’s mechanical properties and biocorrosion properties (applicant’s specification 3:7-10, Emphasis added). As evidenced by Boljanovic (Boljanovic. Metal Shaping Processes: Casting and Molding; Particulate Processing; Deformation Processes; and Metal Removal. Part II Particulate Processing for Metals. 4 Powder Metallurgy. Industrial Press, Inc. 2010. 74-706.) an atomization process involves spraying or smashing molten metal into smaller particles (pg. 83 4.3.1. Atomization). If applicant’s process were performed as claimed, then an alloy would be produced by casting, the alloy would be heat treated, which improves the mechanical and biocorrosion properties, then the alloy would be melted and atomized into powder, where melting changes the microstructure and, therefore, properties, then the patient-specific bioresorbable Mg based bone fixation hardware would be 3D printed. The claimed order does not achieve the desired heat treatment improved mechanical and biocorrosion properties in the final patient-specific bone fixation hardware. 
Claim 13 lines 2-3 “coating the alloy with a ceramic coating using a micro arc oxidation process” fails to comply with the written description requirement. Claim 13 depends from claim 6, which in lines 3-7 heat treats “the alloy” (i.e. the alloy produced by casting) then atomizes the alloy into powder and 3D0prints with the powder to form bone fixation hardware. Claim 13 lines 2-3 requires  coating “the alloy” (i.e. the alloy produced by casting). Claim 13 requires heat treating then atomization of the alloy that has been ceramic coated, such that both the alloy and ceramic coating undergo atomization into powder (i.e. the powder is a mixture of alloy and ceramic coating that has interacted with the alloy during the atomization process).
Applicant’s specification at 5:31 and 6:1-2 recites the heat-treated alloy “was coated with a biocompatible ceramic coating using a micro arc oxidation (MAO) process for slower and more tailored biocorrosion rates” and at 7:4-5 “ceramic coating prepared on the heat-treated Mg-Zn-Ca-based alloy” (Emphasis added). Applicant only has support for the ceramic coating being present in a heat-treated alloy and not mixed in with the alloy as a result of an atomization process.
For the purpose of examination claim 13 will be given the broadest reasonable interpretation consistent with applicant’s specification of coating the produced patient-specific bioresorbable Mg based bone fixation hardware produced from the powder by 3D-printing.
Claims 9-12 and 21-27 are rejected as depending from claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-13, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 5 “atomizing the alloy into a powder” (Emphasis added) renders the claim indefinite. It is unclear whether after heat treating the alloy is still “the alloy” or if “the alloy” is no longer “the alloy” because it changes as a result of heat treating, such that the heat treated alloy is different from the alloy produced by casting. For the purpose of examination, claim 6 will be given the broadest reasonable interpretation of requiring 1) producing an alloy by casting; 2) heat treating the alloy; 3) atomizing the alloy into a powder. If the alloy were cast then atomized it is no longer the alloy because it is “a powder”, whereas heat treating is performed on “the alloy”.
Claims 9-13 and 21-27 are rejected as depending from claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 12, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672), Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.).
Regarding claim 6, Jiang teaches a Mg-2.0Zn-0.9Ce-0.9Ca-0.4Mn medical alloy (i.e. atomic ratio of Zn to Ca of 1.36) ([0045]) manufactured by melting and casting (i.e. producing an alloy) then solid solution and aging treatment (i.e. heat treating the alloy) for use as a short-term implantable biodegradable bone fixation material such as bone plates or bone nails (i.e. producing bone fixation hardware) ([0046]-[0048]) where Mg alloys are gradually absorbed and metabolized through biocorrosion and degradation in the human body (i.e. bioresorbable) ([0005]).
Jiang teaches a short-term implantable biodegradable bone fixation material such as bone plates or bone nails (i.e. producing bone fixation hardware) ([0046]-[0048]), but is silent to it being patient-specific and produced from the heat-treated alloy.
Decker teaches a method of manufacturing bio-absorbable (i.e. bioresorbable) surgical devices including implantable devices for fixating bone (i.e. bone fixation hardware) ([0001] and [0021]) where the particular magnesium alloy and process can be fine-tuned to the healing time/strength requirements of the particular surgical repair (i.e. patient specific) [0010]) with a Zn-Ca-Mn-Mg composition ([0013] and [0020]) that is manufactured by casting (i.e. producing an alloy), annealing, at least one of quenching and hardening (i.e. heat treating the alloy), and forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbably Mg based bone fixation hardware from the heat-treated alloy) ([0033]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the bone fixation material of Jiang to be patient-specific and formed after heat treating because patient-specific allows the healing time/strength requirements to be fine-tuned to the surgical repair (Decker [0010]) and forming the surgical device after heat treating is known in the art (Decker [0033]) where the device has the desired properties as a result of the processing and can be processed then separately formed after processing to match the specific use.
Jiang in view of Decker teaches casting and heat treating (Jiang [0046]-[0048]; Decker [0033]), then forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy) (Decker [0033]), but is silent to atomizing the cast alloy into powder and producing the patient-specific fixation hardware by 3D-printing.
Tandon teaches using magnesium powder produced by atomizing (Procedure Magnesium Alloy Powders  and Laser Deposition) for additive manufacturing of Mg alloy based bioabsorbable implants (Background paragraph 2).
Ng teaches selective laser melting (SLM) (i.e. 3D-printing) of magnesium powder (Abstract, 2. Magnesium powders for SLM, and 4. SLM of magnesium powders).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to atomize the cast alloy of Jiang in view of Decker after heat treating to produce the patient-specific hardware by 3D printing because additive manufacturing uses atomized magnesium powder (Tandon Procedure Magnesium Alloy Powders) that has properties applicable for additive manufacturing (Tandon Table I) and performing an additive manufacturing process with the magnesium alloy allows for fabrication of intricate components with near net shaped structures (Tandon Introduction paragraph 2), including producing fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and the possibility of controlling degradation properties of the magnesium bone substitute (Ng 1. Introduction). 
Regarding claims 9 and 26, Jiang teaches solid solution (i.e. solution treating) treatment, water quenching, then aging (i.e. age hardening) treatment ([0046], [0048]).
Regarding claim 10, Jiang teaches the Mg-Zn-Ce-Ca-Mn alloy distributes a second phase in the magnesium matrix by solution-aging treatment (i.e. heat treating), which greatly improves mechanics through aging precipitation strengthening (i.e. improved mechanical properties relative to the alloy without heat treatment) and solves the problem of excessively fast bio-corrosion rate in clinical applications (i.e. improves biocorrosion properties relative to the alloy without heat treatment) ([0011]).
Regarding claims 12 and 23-25, Jiang teaches the inventive alloy solves the problem of excessively fast bio-corrosion ([0011]). Further, the composition (Jiang [0045]) and process (i.e. casting and heat treating, Jiang [0046]-[0048]) of the prior art are substantially similar to that claimed. It appears that the product of the process of the prior art is substantially similar to the product claimed, including corrosion producing biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH)2) (claim 12) and the corrosion rate of the heat-treated alloy being at least 40% lower (claim 23), 50% lower (claim 24), or 40 to 60% lower (claim 25) than that of the alloy without the heat treatment. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Regarding claim 22, Jiang teaches 2.0Zn ([0045]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672), Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.), and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.) as applied to claim 6 above, and further in view of Wang (Wang et al. “Microstructure, mechanical property and corrosion behaviors of interpenetrating C/Mg-Zn-Mn composite fabricated suction casting.” Materials Science and Engineering C 33 (2013) 618-625.).
In the event it is determined that the corrosion byproducts are not necessarily present as a result of the composition and process of Jiang, then the below rejection is applied.
Regarding claim 12, Jiang is silent to the biocompatible corrosion byproducts of the alloy.
Wang teaches the corrosion products of a Mg-Zn-Mn alloy are mainly Mg(OH)2 and hydroxyapatite (Abstract, 3.3.3 Corrosion rate of composite, and 3.3.4 pH value of immersion solution).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Jiang to have corrosion byproducts of Mg(OH)2 and hydroxyapatite because the Mg(OH)2 forms a passive layer on the surface that retards degradation (Wang 3.3.3 Corrosion rate of composite), where the alloy of Jiang is a Mg alloy (Jiang [0045]; Wang Abstract) and the hydroxyapatite forms on the surface film and grows spontaneously by consuming calcium and phosphate ions from the surrounding simulated body fluid (SBF) environment (Wang 3.3.4 pH value of immersion solution).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 103757511 machine translation) in view of Decker (WO 2014/145672), Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.), and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.) as applied to claim 6 above, and further in view of either one of Lin (CN 103120805 machine translation) or Pan (Pan et al. “Microstructure and biological properties of micro-arc oxidation coatings on ZK60 magnesium alloy.” Journal of Biomedical Materials Research B: Applied Biomaterials. Aug 2012 Vol 100B, Issue 6, pg. 1574-1586.).
Claim 13 is being interpreted as coating the produced patient-specific bioresorbable Mg based bone fixation hardware as supported by  5:31, 6:1-2, and 7:4-5 of applicant’s specification.
Regarding claim 13, Jiang is silent to the presence of a ceramic coating.
Lin teaches a bioactive surface coating for a biomedical degradable magnesium alloy (abstract and [0012]) comprising using micro-arc oxidation to produce a ceramic layer containing strontium on the surface of the magnesium alloy ([0010] and [0011]) .
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Jiang to include producing a ceramic layer by micro-arc oxidation because it produces a bioactive surface coating that controls the degradation speed of the degradable magnesium alloy and has good biological activity (Lin [0008]).
As an alternative to Lin, Pan teaches forming a ceramic coating on a magnesium ally by micro-arc oxidation (Abstract, Experimental Materials, Results and Discussion Microstructure Surface morphology).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Jiang to form a ceramic coating by micro-arc oxidation because micro-arc oxidation improves the corrosion resistance, biological compatibility, and biological activity of magnesium alloys (Introduction) and it forms a coating with a porous surface morphology that is beneficial to bone tissue growth, enhanced anchorage of implant to bone, a depot for bioactive constituents, and enhances cell proliferation (Results and Discussion Microstructure Surface morphology).
Claims 6, 9-12, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) in view of Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.).
Regarding claims 6, 21, and 22, Decker teaches a method of manufacturing bio-absorbable (i.e. bioresorbable) surgical devices including implantable devices for fixating bone (i.e. bone fixation hardware) ([0001] and [0021]) where the particular magnesium alloy and process can be fine-tuned to the healing time/strength requirements of the particular surgical repair (i.e. patient specific) [0010]) with a composition that overlaps with that claimed (i.e. the Zn/Ca atomic ratio calculated from the taught composition; [0013] and [0020]) that is manufactured by casting (i.e. producing an alloy), annealing, at least one of quenching and hardening (i.e. heat treating the alloy), and forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbably Mg based bone fixation hardware from the heat-treated alloy) ([0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Claim 6
Claim 21
Claim 22
Decker [0013] and [0020]
Zn (wt%)
0.75 to 2.0
1.2
1.4 to 2.0
0.85 to 1.4
Ca (wt%)
0.25 to 1.0
0.5
-
0.2 to 0.5
Mn (wt%)
0.25 to 0.75
0.5
-
0.2 to 0.5
Mg (wt%)
Remainder
Remainder
-
Remainder
Zn/Ca (atomic ratio)
1.2 to 2.0
-
-
1.0 to 4.3


Decker teaches casting, annealing, at least one of quenching and hardening, and forming the wrought product into at least part of a surgical device (i.e. producing the patient-specific bioresorbable Mg based bone fixation hardware from the heat-treated alloy) ([0033]), but is silent to atomizing the cast alloy that has been heat treated into powder and producing the patient-specific fixation hardware by 3D-printing.
Tandon teaches using magnesium powder produced by atomizing (Procedure Magnesium Alloy Powders  and Laser Deposition) for additive manufacturing of Mg alloy based bioabsorbable implants (Background paragraph 2).
Ng teaches selective laser melting (SLM) (i.e. 3D-printing) of magnesium powder (Abstract, 2. Magnesium powders for SLM, and 4. SLM of magnesium powders).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to atomize the cast alloy of Decker to produce the patient-specific hardware by 3D printing because additive manufacturing uses atomized magnesium powder (Tandon Procedure Magnesium Alloy Powders) that has properties applicable for additive manufacturing (Tandon Table I) and performing an additive manufacturing process with the magnesium alloy allows for fabrication of intricate components with near net shaped structures (Tandon Introduction paragraph 2), including producing fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and the possibility of controlling degradation properties of the magnesium bone substitute (Ng 1. Introduction). 
Regarding claims 9 and 26, Decker teaches annealing (i.e. solution treating) followed by at least one of quenching and hardening (i.e. age hardening)([0033]).
Regarding claim 10, Decker teaches a hard and strong Mg alloy ([0012]) that is absorbed in the patient’s body over time ([0048]) where the aging precipitates result in the alloy having sufficient useful life in the body to fulfill the mission of supporting bone before the degree of absorption renders the implant to longer functional as a support element (i.e. improved biocorrosion properties) ([0063]) and the microalloy affords some grain refinement as a strengthening mechanism ([0067]) where yield strength (YS), ultimate tensile strength (UTS), and elongation (Elong.) (i.e. mechanical properties) of the annealed and aged alloy are improved relative to the alloy prior to annealing and aging (i.e. improved mechanical properties) (Table IV). 
Regarding claims 11 and 27, Decker teaches age hardening at 175 to 225°C for 10 minutes to 3 hours ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, the composition ([0013] and [0020]) and process ([0033] and [0042]) of Decker are substantially similar to the composition and process of the invention. It appears that the product of the process of Decker is substantially similar to the product claimed, including the biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH)2).
Regarding claim 23-25, the composition ([0013] and [0020]) and process ([0033] and [0042]) of Decker are substantially similar to the composition and process of the invention. It appears that the product of the process of Decker is substantially similar to the product claimed, including the corrosion rate of the heat-treated alloy being at least 40% lower (claim 23), 50% lower (claim 24), or 40 to 60% lower (claim 25) than that of the alloy without the heat treatment.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) in view of Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.) as applied to claim 6 above, and further in view of Wang (Wang et al. “Microstructure, mechanical property and corrosion behaviors of interpenetrating C/Mg-Zn-Mn composite fabricated suction casting.” Materials Science and Engineering C 33 (2013) 618-625.).
In the event it is determined that the corrosion byproducts are not necessarily present as a result of the composition and process of Decker, then the below rejection is applied.
Regarding claim 12, Decker is silent to the biocompatible corrosion byproducts of the alloy.
Wang teaches the corrosion products of a Mg-Zn-Mn alloy are mainly Mg(OH)2 and hydroxyapatite (Abstract, 3.3.3 Corrosion rate of composite, and 3.3.4 pH value of immersion solution).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Decker to have corrosion byproducts of Mg(OH)2 and hydroxyapatite because the Mg(OH)2 forms a passive layer on the surface that retards degradation (Wang 3.3.3 Corrosion rate of composite), where the alloy of Decker is a Mg alloy (Decker [0013] and [0020]; Wang Abstract) and the hydroxyapatite forms on the surface film and grows spontaneously by consuming calcium and phosphate ions from the surrounding simulated body fluid (SBF) environment (Wang 3.3.4 pH value of immersion solution).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) in view of Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.) as applied to claim 10 above, and further in view of either one of Lin (CN 103120805 machine translation) or Pan (Pan et al. “Microstructure and biological properties of micro-arc oxidation coatings on ZK60 magnesium alloy.” Journal of Biomedical Materials Research B: Applied Biomaterials. Aug 2012 Vol 100B, Issue 6, pg. 1574-1586.).
Claim 13 is being interpreted as coating the produced patient-specific bioresorbable Mg based bone fixation hardware as supported by  5:31, 6:1-2, and 7:4-5 of applicant’s specification.
Regarding claim 13, Decker is silent to the presence of a ceramic coating.
Lin teaches a bioactive surface coating for a biomedical degradable magnesium alloy (abstract and [0012]) comprising using micro-arc oxidation to produce a ceramic layer containing strontium on the surface of the magnesium alloy ([0010] and [0011]) .
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Decker to include producing a ceramic layer by micro-arc oxidation because it produces a bioactive surface coating that controls the degradation speed of the degradable magnesium alloy and has good biological activity (Lin [0008]).
As an alternative to Lin, Pan teaches forming a ceramic coating on a magnesium ally by micro-arc oxidation (Abstract, Experimental Materials, Results and Discussion Microstructure Surface morphology).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Decker to form a ceramic coating by micro-arc oxidation because micro-arc oxidation improves the corrosion resistance, biological compatibility, and biological activity of magnesium alloys (Introduction) and it forms a coating with a porous surface morphology that is beneficial to bone tissue growth, enhanced anchorage of implant to bone, a depot for bioactive constituents, and enhances cell proliferation (Results and Discussion Microstructure Surface morphology).
Related Art
Oh-ishi (Oh-ishi et al. Age-hardening response of Mg-0.3 at.%Ca alloys with different Zn contents. Materials Science and Engineering A 526 (2009) 177-184.)
	Oh-ishi teaches Mg-0.3Ca-xZn (x=0.0, 0.1, 0.3, 0.6, 1.0, 1.6 at%) alloys solution-heat treated at 500°C for 2 hours, quenched into water, then aged into an oil bath at 200°C (2. Experimental procedure) for 10^-2 to 10^3 hours (Fig. 1) for use as a structural material (1. Introduction).
Gieseke (Gieseke et al. Selective Laser Melting of Magnesium and Magnesium Alloys. Magnesium Technology 2013. TMS. 65-68.)
	Gieseke teaches selective laser melting (SLM) of biodegradable implants of magnesium (abstract) to produce complex shaped individual biodegradable implants (Introduction, Conclusion) using spherical magnesium powder (Magnesium alloy selection).
Ng (Ng et al. Fabrication of magnesium using selective laser melting technique. Rapid Prototyping Journal (2011) 479-490.)
	Ng teaches selective laser melting (SLM) of magnesium for use as a biodegradable implant for orthopaedic applications (Abstract, 2. Methods, 4. Conclusions) using spherical magnesium powder (Figure 1).
Wei (Wei et al. Effect of energy input on formability, microstructure and mechanical properties of selective laser melted AZ91D magnesium alloy. Materials Science & Engineering A 611 (2014) 212-222.)
	Wei teaches selective laser melting (SLM) of AZ91D magnesium alloy (Abstract, 4. Conclusions) using spherical gas atomized AZ91D powders (2. Experimental procedures).
Shaoxiang (CN 101392344 machine translation)
	Shaoxiang teaches a biodegradable Mg-Mn-Zn-Ca magnesium alloy ([0002]) with 0.01 to 10 wt% Mn, 0.01 to 10 wt% Zn, 0.01 to 10 wt% Ca, and balance Mg ([0009]) with good biocompatibility and mechanical properties ([0012]) manufactured by casting and heat treating ([0016], [0019], [0022], [0025]).
Renguo (CN 101503764 machine translation)
	Renguo teaches a Mg-Mn series biomedical magnesium alloy ([0002]) with 2.0 to 6.0 wt% Zn, 0.5 to 1.9 wt% Mn, 0.6 to 5.0 wt% Ca, and balance Mg ([0012], [0035]) manufactured by casting ([0013]-[0017]).
Erlin (CN 101629260 machine translation)
	Erlin teaches a Mg-Zn-Mn-Ca magnesium alloy suitable as an implant material ([0002]) with good biocompatibility, satisfactory corrosion resistance, and sufficient strength ([0010], [0022]) and 1.0 to 5.0 wt% Zn, 0.2 to 2.0 wt% Mn, 0.1 to 3.0 wt% Ca, and balance Mg ([0012]-[0020]) manufactured by casting ([0032]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735